Citation Nr: 0826570	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-16 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for human papilloma 
virus (HPV).

4.  Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	Edward M. Daniels, Agent


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1999 to November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) for the New York, New York RO.

The veteran failed, without apparent cause, to appear for a 
scheduled hearing in June 2008.  Therefore, her request for a 
Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2007).

The issue of service connection for HPV is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate that the 
veteran's claimed bilateral hip disorder is a result of or 
was aggravated by any established event from active service.

3.  The evidence of record does not demonstrate that the 
veteran's claimed low back disorder is a result of or was 
aggravated by any established event from active service.

4.  The evidence of record does not demonstrate that the 
veteran's claimed heart murmur is a result of or was 
aggravated by any established event from active service.


CONCLUSIONS OF LAW

1.  A present bilateral hip disorder was not incurred in or 
aggravated by service, nor may service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

2.  A present low back disorder was not incurred in or 
aggravated by service, nor may service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

3.  A present heart murmur was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in July 2004 and March 2006.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing her claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate her claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background

In this case, service treatment records show that in 
September 2001, she reported a burning pain in her left hip.  
X-rays were negative.  The diagnosis was hip pain.

A service examiner recorded the veteran's complaints of 
painful snapping and popping in her hip in January 2002.  The 
examiner performed several labs, all of which had negative 
results.  X-rays were negative for degenerative joint 
disease.  A neuromuscular scan was within normal limits.  The 
examiner opined that the veteran likely had tight iliopsoas 
and provided a diagnosis of left hip pain.  The veteran 
underwent physical therapy.

After evaluating the veteran's complaints  of left hip pain 
in June 2002, a service examiner stated that the veteran 
likely had iliotibial band syndrome and ruled out other 
abnormalities.  A July 2002 examiner indicated that the 
veteran had chronic left hip pain with likely ileopectineal 
bursitis.  A civilian fee-basis X-ray from July 2002 revealed 
no evidence of definite abnormality, and magnetic resonance 
imaging (MRI) revealed no evidence of abnormal marrow signal 
intensity, no evidence of a soft tissue abnormality, no joint 
effusion, and no abnormally enhancing lesion.

In August 2002, a service examiner noted the veteran's long 
history of hip pain.  It was observed that a bone scan and 
MRI were negative.  The examiner stated that the veteran had 
a well documented history of hip pain with no diagnosis.

In April 2003, the veteran reported hip and back pain that 
pre-dated her pregnancy.  A service examiner stated in 
May 2003 that the veteran had recurrent hip bursitis.

A service note dated March 2004 shows that the veteran had no 
pain on palpation of her hips.  It also shows that the 
veteran had lower back pain.  Another service note dated 
eight days later states that the veteran had bilateral hip 
pain since child birth eight months previously.  X-rays of 
the hips were normal.  A diagnosis of trochanteric bursitis 
was given.  Another treatment note dated three days later 
indicates that the veteran reported subjective pain and had 
lower back pain.  An X-ray of the spine was normal.  An 
additional March 2004 chiropractic note reveals palpable 
tenderness of the spinous process of L5 and at the right 
transverse process of L5 with tight bilateral lumbar 
erectors.

On her June 2004 Report of Medical History (RMH), the veteran 
reported experiencing bursitis in her hip, reoccurring lower 
back pain, and an abnormal heartbeat.  An examiner added that 
the abnormal heartbeat was prior to military service.  The 
June 2004 separation examination indicates that the veteran 
had a systolic ejection murmur.  The examiner noted a spinal 
convexity to the right in the mid to lower thoracic region.  
It was also observed that the veteran's right hip was 
superior to her left.

An examiner noted in September 2004 that the veteran had 
scoliosis in the mid and lower thoracic spine, convex to the 
right.  It was observed that there was no evidence of an 
underlying congenital or fusion anomaly.

On VA examination in September 2004, the veteran reported 
intermittent bilateral hip and low back pain.  The examiner 
noted that the veteran had no specific injury and never had a 
diagnosis.  After examining the veteran, the examiner stated 
that his impression was a normal physical exam of both hips 
and normal evaluation of the lumbar spine.  He stated that he 
could not ascribe any physical diagnosis or attribute any 
physical impairment to the veteran's complaints.  He also 
observed that on auscultation, the veteran's heart had a 
regular sinus rhythm.  He observed no murmurs, rubs, gallops, 
or heaves.  The examiner stated that although a murmur was 
heard once in the past, he could not ascribe any physical 
diagnosis, as he did not hear anything.  He noted that the 
veteran had no symptoms of a heart murmur.

A private treatment record dated September 2004 shows that 
the veteran complained of low back pain.  The examiner noted 
palpable tenderness at L4, L5, S1 and S1 with reduced 
rotation towards the right.  No diagnosis was given.

A VA outpatient record from October 2005 indicates that the 
veteran had a history of a heart murmur.  The examiner found 
no murmurs, rubs, or gallops on examination.  The veteran 
reported lower back pain.  The examiner observed no 
tenderness of the lower back or hips.  X-rays revealed no 
evidence of fracture or dislocation of the pelvis.  It was 
noted that the soft tissues were unremarkable.  X-ray of the 
thoracic spine revealed mild posterior position of L4 on L5 
and L5 on S1.  No pars defects were noted, and there was no 
evidence of fracture.  It was noted that the soft tissues 
were within normal limits.

Analysis

Based on the evidence of record, the Board finds that the 
veteran's claimed present bilateral hip disorder, lower back 
disorder, and heart murmur were not incurred in or aggravated 
by active service.  In this matter, the Board finds the 
September 2004 VA examiner's opinion persuasive.  The 
examiner found no current diagnosable bilateral hip disorder, 
lower back disorder, or heart murmur.  The examiner carefully 
considered the veteran's reported symptoms and examined the 
veteran before expressing his opinion.  Additionally, the 
treatment notes of record following the veteran's active duty 
service contain no diagnoses of a bilateral hip disorder, 
lower back disorder, or heart murmur.  Without evidence of a 
currently diagnosed bilateral hip disorder, lower back 
disorder, or heart murmur and a competent medical nexus 
between those disorders and the veteran's active service, 
service connection cannot be granted.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Clearly, the veteran has experienced pain in her hips and 
lower back, as evidenced by the frequent reports of bilateral 
hip and lower back pain in the medical evidence.  However, 
the Court has stated in Clyburn v. West, 12 Vet. App. 296, 
301 (1999), that continued complaints of pain after service 
do not suffice to establish a medical nexus, where the issue 
at hand is of etiology, and requires medical opinion 
evidence.  The Court has held that a veteran's statements as 
to subjective symptomatology alone (such as pain), without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).

The Board has considered whether service connection for 
arthritis in the bilateral hips and lower back could be 
established on a presumptive basis.  To establish service 
connection for arthritis on a presumptive basis, the 
disability must manifest itself to a compensable degree 
within one year of the veteran leaving active duty.  See 
38 C.F.R. §§ 3.307, 3.309 (2007).  In this case, no medical 
evidence demonstrates that the veteran experienced arthritis 
to a compensable level within a year after her discharge from 
active duty.  X-rays taken in October 2005 do not show 
degenerative joint disease in either of the hips or the back.  
Therefore, service connection for arthritis in the bilateral 
hips and lower back cannot be established on a presumptive 
basis.

The veteran can attest to factual matters of which she had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, her statements regarding causation are not 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report what comes to her through her senses, she does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, she cannot provide a competent medical 
opinion regarding diagnosis and causation.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.

ORDER

Entitlement to service connection for a bilateral hip 
disorder is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a heart murmur is 
denied.


REMAND

The veteran claims that she has HPV that began during active 
duty service.  Service treatment records reveal that the 
veteran had a history of HPV.  A record of a pap smear taken 
in December 2003 indicates an abnormal smear with HPV.  The 
last pap smear of record dates from August 2004 and shows the 
presence of a low grade squamous intraepithelial lesion.

The veteran received a VA compensation and pension 
examination in September 2004.  This examination addressed 
the veterans claimed bilateral hip disorder, low back 
disorder, and heart murmur.  The examiner noted that the 
veteran complained of genital warts.  However, he said that 
he did not have the equipment necessary to perform a genital 
wart examination, and he indicated that he did not have a 
chaperone present.  Consequently, he did not perform an HPV 
examination.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  As the 
latest evidence of record indicates that the veteran had a 
low grade squamous intraepithelial lesion, the Board finds 
that the veteran should be afforded a VA examination based on 
the complete evidence of record to determine if she has a 
disability due to HPV as a result of active duty service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
that treated the veteran for HPV since 
August 2004.  After the veteran has 
signed the appropriate releases, those 
records not already of record should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran should be scheduled for a 
VA examination by an appropriate 
physician to determine whether the 
veteran has HPV as a result of her active 
duty service.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

The physician is requested to provide an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that HPV was 
incurred in or is otherwise related to 
her period of military service.  Any 
opinion should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  Sustainable reasons and bases 
are to be provided for any opinion 
rendered.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


